Citation Nr: 1808010	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) currently rated as 50 percent disabling prior to June 10, 2016.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.  He served in the US Marine Corps during the Vietnam Era.  He has received the Purple Heart, the Combat Action Ribbon, and the Vietnam Cross of Gallantry. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In an August 2016 rating decision, the RO awarded a 100 percent rating for the Veteran's PTSD effective June 10, 2016.  In written correspondence dated in April 2017, the Veteran stated he no longer wished to pursue the appeal as to the increased rating for PTSD but wished to continue his appeal as to the effective date of the grant of the 100 percent disability rating for PTSD.  The Board interprets the Veteran's statements to constitute a continued appeal of an increased rating claim for the period prior to the grant of the 100 percent rating, or prior to June 10, 2016.  It is clear from the Veteran's statement that he is still seeking a higher disability rating than the 50 percent assigned prior to June10, 2016.  Therefore, and since the grant of a 100 percent disability rating effective June 10, 2016 constitutes a full grant of the benefit sought, the Board has recharacterized the issue on the title page to reflect the time period in question.  

The Board has considered the applicability of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total disability rating based on individual unemployability (TDIU) is a component of the claims for higher ratings for the disabilities on appeal.  However, in an August 2016 rating decision, the RO granted the Veteran TDIU, effective date March 1, 2012, the day following the Veteran's last date of employment.  The Veteran did not disagree with the effective date assigned for a TDIU.  Therefore, the Board finds that the issue of entitlement to TDIU prior to March 1, 2012 is not before the Board on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

A review of the record shows there may be outstanding treatment records which are relevant to the appeal period in question.  Indeed, the December 2009, February 2010, and May 2014 letters from the VA social worker from the Vet Center make reference to medical treatment records upon which the Veteran's diagnosis and treatment was based for PTSD.  While the record contains some VA outpatient treatment records, a complete set of the Vet Center records is not of record.  Therefore, to ensure compliance with due process, and to ensure we have a complete record, the Board will remand so that any outstanding treatment records may be associated with the file.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records pertaining to any relevant treatment the Veteran has received at the VA Concord Vet Center not already associated with the file.  Specifically, efforts should be made to obtain and associate with the file those records dated from December 2009 to June 2016.  All efforts to obtain the outstanding records should be documented in the claim file.  If the records are unavailable, the reason for their unavailability should be stated.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


